           Case 1:15-cv-00994-PAE Document 251 Filed 05/30/19 Page 1 of 1



                                                                                250 Pa rk Avenue
KIRBY McINERNEY LLP                                                             New Yo rk, NY 1017 7
                                                                                212 .3 71 .6600
                                                                                Fax . 212 .7 51 .2540
                                                                                WWW.KMLLP.COM
                                                                                Of counsel
                                                                                  Ro ger W. Kirby
                                                                                  Alice M cInerney
   May 30, 2019

   VIA ECF
   Honorable Paul A. Engelmayer
   United States District Judge
   United States Courthouse
   40 Foley Square
   New York, New York 10007

          Re:     Shak et al. v. JPMorgan Chase & Co., et al., No. 15 Civ. 992 (PAE); Wacker v.
                  JPMorgan Chase & Co., et al., No. 15 Civ. 994 (PAE); and Grumet v. JPMorgan
                  Chase & Co., et al., No. 15 Civ. 995 (PAE)

   Dear Judge Engelmayer:

           We represent Plaintiffs in the above-referenced actions and write with respect to this
   Court’s order, dated November 30, 2018 (ECF No. 263), ordering the parties to notify the Court
   in writing of their views as to the continuing need for a stay in the above-captioned
   actions. Plaintiffs do not oppose the Government’s May 29, 2019 motion for an extension of the
   current stay (ECF No. 265), requesting an additional five months through October 31, 2019.

          We are available at the Court’s convenience to discuss further.


                                                       Respectfully submitted,


                                                       /s/ David E. Kovel
                                                       David E. Kovel


                                                       Counsel for Plaintiffs


   cc: All Counsel of Record (by Electronic Filing)




                             NEW YORK                   CALIFORNIA
